Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 16/805067 filled on 02/28/2020.
Claims 1-20 are currently pending and have been examined.

Detailed Action
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lebaric et al. (US 2003/0229552 A1).

In claim 1, a system comprising: 
Lebaric teaches:
hardware processing circuitry; and a memory storing instructions that, when executed, configures the hardware processing circuitry to perform operations comprising (Para. 93 and 271): 
causing a display of a user interface configured to populate data fields on the user interface with listing data (Para. 11 and Fig. 5d); 
receiving a first input (Para. 13 wherein inputting data is taught); 
estimating a time to sell and a sales price in response to the first input and the populated data fields (Fig. 27 and Para. 153 wherein displaying the effect of price and time for a selling a house based on changing a list price); 
causing display of the estimated time to sell and sales price on the user interface (Fig. 27 and Para. 153 wherein displaying the effect of price and time for a selling a house based on changing a list price);
receiving a second input changing at least one of the populated data fields (Fig. 27, Para. 153, and 200 wherein a user can change the price of and house/item and see how that changes the price and time of selling the item); 
immediately re-estimating the time to sell and sales price in response to the second input (Fig. 27, Para. 153, and 200 wherein a user can change the price of an house/item and see how that changes the price and time of selling the item); and 
causing a dynamic update to the display of the user interface to display the re-estimated time to sell and sales price on the user interface (Fig. 27).

As per claim 2, Lebaric teaches the system of claim 1, wherein the user interface is configured to display a first user interface control and a second user interface control, each of the first and second user interface controls configured to populate data fields on the user interface with the first listing data and a second listing data respectively, wherein the first input indicates a selection of the first user interface control (Para. 153 and 200).

As per claim 3, Lebaric teaches the system of claim 2, wherein the listing data is derived from a subject listing of a network marketplace, the operations further comprising: generating, using a machine classifier, a set of listings having a similarity to the subject listing (Para. 259 wherein similar properties are displayed); ranking the set of listings based on a time to sell of each listings of the set of listings (Para. 230 wherein ranking similar properties by the expected value is taught); and generating the listing data based on a highest ranked portion of the set of listings (Para. 230 and Para. 37).

As per claim 4, Lebaric teaches the system of claim 3, the operations further comprising: second ranking the set of listings based on a sales price in response to a selection of the second user interface control (Para. 230 and Fig. 27); setting the second listing data based on a highest ranked portion of the second ranked set of listings (Para. 230 and Fig. 27); and repopulating the data fields based on the second listing data (Para. 230 and Fig. 27).

As per claim 5, Lebaric teaches the system of claim 3, wherein the machine classifier is trained based on a completed set of listings from the network-based marketplace (Para. 247 and 249).

As per claim 6, Lebaric teaches the system of claim 3, further comprising: querying a database of completed listings based on input received from a user interface (Para. 200, 230, and 259); geniting a second set of listings based on the querying (Para. 200, 230, and 259); and providing the second set of listings to the machine classifier, wherein the machine classifier generates the first set of listings in response to being provided the second set of listings (Para. 200, 230, and 259).

As per claim 7, Lebaric teaches the system of claim 1, the operations further comprising publishing a listing on a network-based marketplace based on the changed populated data field (Fig. 27).

Claims 8-20 recite substantially similar limitations as seen in claims 1-7 and hence are rejected for similar rationale as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Whelchel et al. (US 2007/0203824 A1) teaches “a method of providing live auction information includes displaying a sell time estimate user interface configured to receive sell time information indicative of how long it will take to sell a lot scheduled for sale at a live auction, entering the sell time information for the lot into the sell time estimate user interface, determining time remaining information of time remaining before the live auction begins, determining live auction sell information for each lot based on the time remaining information, sell time information and the order in which each lot will be sold, and displaying the live auction sell information for the lot on a bidder user interface of a live auction bidding system”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686